Citation Nr: 1529657	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  15-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to April 24, 2012, for the grant of nonservice-connected special monthly pension benefits.  



REPRESENTATION

Veteran represented by:  New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1942 to March 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for an effective date earlier than April 24, 2012, for nonservice-connected special monthly disability pension benefits based on the need for the aid and attendance of another person.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On April 24, 2012, the RO received the Veteran's original application for entitlement to nonservice-connected special monthly disability pension benefits based on the need for the aid and attendance of another person, and in a May 2012 rating decision the RO granted these benefits effective from April 24, 2012; there is no evidence that he filed a claim for pension benefits within a year from the time he became permanently and totally disabled.

2.  In a June 2012 award letter, the Veteran was notified that he had one year in which to submit evidence for consideration of an earlier effective date (up to one year prior to April 24, 2012) for his award of pension benefits, by filing an Eligibility Verification Report showing income from all sources for the period of April 24, 2011 to April 24, 2012; he did not submit the requested information until February 2014; a Medical Expense Report received in January 2013 did not contain the requested information.  




CONCLUSION OF LAW

The effective date for the grant of nonservice-connected special monthly disability pension benefits may be no earlier than April 24, 2012, the date of VA receipt of the claim for this benefit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should address all elements of the claim, including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for nonservice-connected special monthly disability pension benefits was granted within a month after receipt of his April 24, 2012 application.  In cases, as here, where the claim has been granted and an effective date has been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose the notice was intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Rather than issuing an additional notice letter in this situation concerning the "downstream" effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The RO sent the Veteran this required statement of the case (SOC) in December 2014, addressing the "downstream" effective date element of his claim - citing the applicable statutes and regulations and discussing the reasons and bases for assigning the effective date.

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  He submitted personal statements, and his claims file has been reviewed.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

The Veteran's substantive appeal statement and his representative's statement, received in February 2015, it was remarked that the RO did not include the provisions of 38 C.F.R. § 3.151(b) in the SOC.  Also, it was asserted that the Veteran was too disabled to file for an earlier effective date for his pension claim, and that VA had failed to develop for an earlier effective date before it denied his claim.  As will be discussed further below, the disposition of this case does not turn on the provisions of 38 C.F.R. § 3.151(b), particularly as the Veteran specifically filed his claim for retroactivity at the time he filed his initial application for pension benefits.  Further, by its June 2012 award letter, the RO clearly informed the Veteran of the evidence he needed to submit in order for it to consider his claim for retroactive benefits, and this action by the RO occurred prior to its denial of an earlier effective date for pension benefits in September 2013.  Therefore, the Board rejects the allegations that the RO has failed in its duty to notify and assist in this case.  

In short, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit accruing to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
Law and Analysis

The Veteran contends that an effective date earlier than April 24, 2012 is warranted for the grant of nonservice-connected special monthly disability pension benefits. 

Generally, the effective date of an award of pension will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of a disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For claims received on or after October 1, 1984, as in this case, the effective date of an award of disability pension is the date of receipt of claim.  38 C.F.R. § 3.400(b)(1)(ii). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §  5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Where disability pension entitlement is established based on a claim received by VA on or after October 1, 1984, the pension award may not be effective prior to the date of receipt of the pension claim unless the Veteran specifically claims entitlement to retroactive benefits.  The claim for retroactivity may be filed separately or included in the claim for disability pension, but it must be received by VA within one year from the date on which the Veteran became permanently and totally disabled.  Additional requirements for entitlement to a retroactive pension award are contained in § 3.400(b) of this part.  38 C.F.R. § 3.151(b).

If within one year from the date on which the Veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

The basic facts in this case are not in dispute.  The Veteran filed an original claim for nonservice-connected pension benefits on April 24, 2012.  There is no evidence whatsoever that he expressed an intent to apply for pension benefits prior to April 2012.  In fact, in his original claim, he stated that he was unaware that he might be eligible for assistance through the VA.  In the application, he indicated that he was bedridden and required the regular assistance of another person due to his disabilities.  He also requested that benefits be paid retroactively for one year on the basis of his need for constant live-in help since 2007.  He furnished information concerning his present monthly income (to include Social Security payments) and his expenses paid in April 2012 including a home health aide.  Attached to his application was a medical examination report (on VA Form 21-2680), detailing the Veteran's physical limitations, and affidavits of two home health aides who have described their services to the Veteran dating from March 2010 to the present and from July 2011 to the present.  

In a May 2012 administrative decision, the RO awarded the Veteran nonservice-connected special monthly pension effective from April 24, 2012, the date of receipt of the Veteran's claim.  In a June 2012 letter, the RO informed the Veteran of the award, and of the income and expenses used in calculation the monthly benefits.  Significantly, the RO also informed the Veteran of what evidence was necessary to grant pension benefits one year prior to the date of his initial award, namely, a completed Eligibility Verification Report (VA Form 21-0516), to show his income from all sources for the period of April 24, 2011 up to April 24, 2012.  (This form was furnished to him, as an attachment to the award letter.)  He was also invited to claim any unreimbursed medical expenses for the period of April 24, 2011 to April 24, 2012, with the submission of an enclosed Medical Expense Report (VA Form 21-8146).  Further, he was notified of the medical evidence required, for the same period in question, in order to receive increased pension benefits based on the need for the aid and attendance of another or housebound benefits (i.e., special monthly pension).   

In January 2013, the Veteran submitted only a Medical Expense Report covering the period of April 2011 to April 2012.  (An Eligibility Verification Report was not received at that time or at any time until 2014.)  

In a September 2013 letter, the RO notified the Veteran that it was unable to make adjustments to his pension award based on his report of medical expenses paid prior to the date of his eligibility for pension in April 2012.  He was informed that the deadline for claiming retroactive pension benefits up to one year before his award in April 2012 had passed on June 11, 2013, which was one year from the date of the letter requesting that he furnish the required VA Form 21-0516 (Eligibility Verification Report) rather than VA Form 21-8146 (Medical Expenses Report).  The RO reiterated its determination in a letter mailed to the Veteran in May 2014, along with a copy of the September 2013 letter.   

In February 2014, the Veteran submitted an Eligibility Verification Report, covering the period of April 2011 to April 2012, along with a current examination report.  In a separate statement at that time, he asserted that when he filed a medical expense report in January 2013, it was his intent to apply for "liberalized legislation."  

In July 2014, the Veteran filed a notice of disagreement, challenging VA's decision on his "recent liberalized claim."  Following issuance of a SOC by the RO in December 2014, the Veteran filed a substantive appeal in February 2015, arguing that VA had failed to properly apply 38 C.F.R. § 3.151(b), regarding retroactive disability pension claims.  He appeared to argue that he was too disabled to file his pension claim for an earlier effective date and that VA failed to assist him in substantiating his claim for an earlier effective date.   

The Veteran does not contend, and the evidence of record does not show, that he filed a formal or informal claim for nonservice-connected pension benefits prior to April 24, 2012.  Rather, he claims that he is entitled to an earlier effective date on the basis of the provisions of 38 C.F.R. §§ 3.151(b) and 3.400(b) and liberalizing legislation regarding retroactive pension claims.  

While it appears that the medical evidence of record would tend to support the Veteran's claim for eligibility for nonservice-connected pension benefits in the years before the award of pension benefits was made effective in April 2012, the record is devoid of any communication from the Veteran prior to his filing a claim with VA in April 2012, indicating an intent or desire to file a claim of entitlement to pension benefits.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.").  In fact, the first time that the record shows any writing from the Veteran following his March 1946 separation from active duty is in April 2012.  Even though the Social Security Administration was paying the Veteran benefits (although it does appear that such benefits were for disability) for more than 20 years prior to April 24, 2012, the VA was not made aware of such payments.  

Therefore, because the Veteran's claim was received on April 24, 2012, the effective date of the award may be no earlier than the date of receipt of that claim.  Even if the Veteran was eligible for many years prior to his award of pension benefits, the law clearly states that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Accordingly, and based on the pertinent records on file, the Board finds that the evidence is against an effective date earlier than April 24, 2012. 

Notwithstanding the foregoing finding, the Board notes that there is a provision of law that allows veterans to seek a retroactive award if certain conditions are met.  See 38 C.F.R. § 3.400(b)(1)(ii)(B); see also 38 C.F.R. § 3.151(b).  As cited above, if, within one year from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  

To the extent that the Veteran may be claiming that he was too disabled to file for pension benefits in the first instance due to incapacitation and that an earlier effective date should therefore be granted, the Board finds no merit in this allegation.  While the evidence indicates he was in receipt of assistance at home with activities of daily living for many years prior to 2012, the evidence does not show that the Veteran had physical or mental incapacitation during the one year period prior to April 24, 2012 that prevented him from filing his claim any earlier.  In his original application, he simply stated that he was not aware that he could seek VA assistance.  Although he indicated that he has required constant "live in help" since 2007, the record does not reflect that he filed a disability pension claim within a year from the time he became permanently and totally disabled.  Where he may be arguing for an earlier effective date for pension benefits on the basis that he was eligible for many years, the Board finds that there is no evidence to show that his disabilities were so incapacitating as to prevent him from filing a pension claim for at least 30 days following the date of permanent and total disablement.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

Therefore, for the reasons articulated above, entitlement to an effective date prior to April 24, 2012, for the grant of nonservice-connected special monthly pension benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal seeking an effective date prior to April 24, 2012, for the grant of nonservice-connected special monthly pension benefits, is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


